Title: To George Washington from Anthony Wayne, 26 May 1781
From: Wayne, Anthony
To: Washington, George


                        
                            Sir
                            Yorktown 26th May 1781
                        
                        I do myself the honor of Inclosing your Excellency a General return of the Detachment of Infantry under my
                            Command, the return of the Artillery has not come to hand, it consists of One Major three Captains & Six subaltns
                            & Ninety NonCommissioned Officers & matrosses with Six field pieces i.e. four six, & two three
                            pounders.
                        You have also the proceedings of two Courts Martial held at this post which I thought expedient to confirm? a
                            prompt & examplary punishment has had a happy effect, harmony & Discipline again pervades the Lines, the
                            troops have this morning commenced their march after being retarded four days by a succession of extreme wet weather.
                        I have also inclosed the Resignations of Capt. Carson & Lieutt Brooks of the first Lieut. Stediford
                            of the fourth & Lieut. Douglass of the fifth Pennsa Regiments which I wish your Excellency to accept.
                        by the within Duplicate of letter from the Marquis Lafayette you will see how affairs are Circumstanced in
                            that Quarter, but this as well as the Check Genl Greene recd before Camden your Excellency must have had Official acct of
                            & fortune latterly seems out of temper with America. we must endeavour to reclaim her, & force her to be
                            kind, may she ever be propitious to your wishes, & may this Campaign add new lustre (if possible) to a Character
                            that will be held in greatful memory by every friend to the rights of mankind, but in real Esteem none can exceed that of
                            your Excellency’s Most Obt & very Huml. Sert
                        
                            Anty Wayne

                        
                    